Citation Nr: 1000838	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  06-21 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel  


INTRODUCTION

This matter initially came before the Board of Veterans' 
Appeals ("BVA" or "Board") on appeal from an April 2004 
rating decision of the Department of Veterans Affairs 
("VA") Regional Office ("RO") in Des Moines, Iowa in which 
the RO reopened the appellant's previously denied claim of 
entitlement to service connection for posttraumatic stress 
disorder ("PTSD") but denied service connection for this 
disorder on the merits.  The appellant, who had active 
service from November 1965 to October 1968, appealed that 
decision to the BVA.  Thereafter, the RO referred the case to 
the Board for appellate review.   
 
The appellant testified before the undersigned Veterans Law 
Judge in September 2007.  Thereafter, in March 2008, the 
Board issued a decision in which it found that new and 
material evidence had been received to reopen the appellant's 
claim but denied the claim on its merits.  The appellant 
appealed that decision to the United States Court of Appeals 
for Veterans Claims ("Court" or "CAVC").  In July 2009, 
the Board's March 2008 decision was partially vacated and 
remanded by the Court pursuant to a Joint Motion for Partial 
Remand submitted by VA's General Counsel and the appellant. 
See July 2009 Joint Motion for Partial Remand ("Joint 
Motion"); July 2009 Court Order.  The appeal has since been 
returned to the Board for compliance with the Joint Motion.  







FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant has a current diagnosis of posttraumatic 
stress disorder based upon an alleged in-service sexual 
assault.  

3.  The appellant's alleged in-service posttraumatic stress 
disorder stressor did not occur during combat duty; nor has 
it been corroborated by credible supporting evidence for VA 
purposes.

4.  The preponderance of the evidence is against the finding 
that the appellant's currently diagnosed posttraumatic stress 
disorder is the result of active military service, or any 
corroborated incident therein.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during active military 
service. 
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159 (2009).  

With respect to the appellant's claim of entitlement to 
service connection for 
PTSD, VA has met all statutory and regulatory notice and duty 
to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  Specifically, the Board finds that a letter dated in 
November 2003 sent to the appellant prior to the adjudication 
of the appellant's claim fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was aware from this letter that it was ultimately 
his responsibility to give VA any evidence pertaining to his 
recently reopened service connection claim.  The November 
2003 letter also essentially informed the appellant that 
additional information or evidence was needed to support his 
reopened service connection PTSD claim; and asked the 
appellant to send this information to VA. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)[Pelegrini II].  To the 
extent the November 2003 letter was deficient in any respect, 
the appellant was provided a second VCAA notice informing him 
of the evidence necessary to substantiate his claim in 
September 2006.  Thereafter, the appellant's PTSD service 
connection claim was readjudicated and the appellant was 
provided a Supplemental Statement of the Case in February 
2007. Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[Mayfield III].

In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 
(VA's regulation concerning VA assistance in developing 
claims) was revised during the pendency of this appeal.  
These revisions became effective as of May 30, 2008, and 
several portions of the revisions are pertinent to the case 
at hand. See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
Notably, the final rule removes the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  The final rule also 
removes the fourth sentence of 38 C.F.R. § 3.159(b)(1), 
previously indicating that if VA does not receive the 
necessary information and evidence requested from the 
claimant within one year of the date of the notice, VA cannot 
pay or provide any benefits based on that application.  The 
revised sentence reflects that the information and evidence 
that the claimant is informed that he or she is to provide 
must be provided within one year of the date of the notice.  
Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide 
section 38 U.S.C.A. § 5103(a) notice arises upon receipt of a 
Notice of Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

In addition to the foregoing, the Board observes that the 
appellant's service treatment records, service personnel 
records, VA treatment records and identified private medical 
records have been obtained, to the extent possible. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  In making this determination, the 
Board observes for the record that a review of the claims 
file reveals that the appellant may be receiving Social 
Security Administration ("SSA") disability benefits; and 
that records from SSA regarding these benefits have not been 
requested or associated with the claims file. See February 
2003 VA examination report, p. 2; however, see June 2006 
statement with VA Form 9 (appellant reports that he receives 
disability from his former employer, not from SSA).  While 
SSA records are generally considered pertinent to the 
adjudication of a claim for VA benefits and VA has a duty to 
assist the appellant in gathering such records, the Board 
determines in this particular case that a remand to obtain 
these records is not warranted in light of the fact that the 
evidence indicates that the SSA benefits at issue (if that is 
what they are) were granted secondary to a neck injury the 
appellant had in 1990 rather than related to the appellant's 
psychiatric disorders. Id.; Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  Therefore, the absence of these records is 
not prejudicial to the appellant.  

Also in making the above-referenced determination, the Board 
observes for the record that the appellant was provided a VA 
examination in February 2003 in connection with his PTSD 
service connection claim. 38 C.F.R. § 3.159(c)(4).  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
However, as set forth in greater detail below, the Board 
finds that a VA examination was actually not warranted or 
necessary in this case since the medical opinion contained 
therein does not help in assisting the appellant in 
ultimately substantiating his claim.  Specifically, the Board 
observes that the crux of the appellant's PTSD claim revolves 
around whether the appellant's alleged stressor (i.e., the 
alleged in-service assault that caused his current PTSD) can 
be verified or corroborated, and not whether he suffers from 
PTSD (which has already been diagnosed and related by medical 
professionals to his alleged in-service assault).  As such, 
the VA medical opinion in this case is in essence duplicative 
of the other medical evidence already contained in the claims 
file.  

Lastly, the Board observes that prior to certification of the 
appellant's appeal, the RO provided the appellant with an 
explanation of disability ratings and effective dates that 
might be applicable to his claim. See RO's September 2006 
letter; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Regardless, since the Board has concluded that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for PTSD, any 
questions as to the appropriate disability rating or 
effective date to be assigned to this claim are rendered 
moot, and no further notice is needed. Id.  Therefore, since 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the issue discussed in this decision, the Board finds that 
any such failure is harmless and proceeds with a merits 
adjudication of the appellant's claim. Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006). 

B.  Law and Analysis 

In this case, the appellant asserts entitlement to service 
connection for PTSD on the basis of an alleged sexual assault 
that occurred in service. See appellant's statements and PTSD 
questionnaire responses; June 2005 RO hearing transcript; 
September 2007 BVA hearing transcript.  Specifically, the 
appellant alleges that he was sexually assaulted by a platoon 
leader staff sergeant in approximately May 1967. See January 
2003 statement.  He reports that this assault occurred on a 
Friday night while he was on temporary duty training in 
Germany at a post that was not his regular duty station. 
September 2002 PTSD questionnaire; September 2007 BVA hearing 
transcript, pgs. 7-9.  He asserts that he was assigned to a 
two (2) person room with his platoon sergeant; and that after 
lights out, his sergeant attacked him. Id.  The appellant 
reportedly did not resist the assault due to the fact that 
his sergeant allegedly threatened to physically break his 
arm. September 2007 BVA hearing transcript, p. 7.  He reports 
that he did not cry out for assistance since no one would 
have been able to hear him and because he feared physical 
injury. Id., 
p. 8.  The appellant also testified that after the alleged 
attack, he did not report the incident because he was afraid.  
He indicated that he was not physically injured as 
a result of the alleged attack such that he required medical 
attention; and therefore he did not seek counseling or 
medical treatment in association with the attack. Id., pgs. 
10-12, 14.  

After the alleged attack, the appellant reports that he 
developed a "really bad attitude"; and that he "called out 
his company commander" on two occasions but that "nothing 
became of it." Id., p. 14.  Post-service, the appellant 
indicates that he drank alcohol to excess in order to forget 
the attack; and that he took more prescription medication 
than he probably should have. November 2003 PTSD 
questionnaire checklist; June 2005 RO hearing transcript, p. 
4.  He also reports experiencing social behavior changes 
involving anger-control problems that he ultimately took out 
on others, to include animals and his father. September 2007 
BVA hearing transcript, p. 20; post-service medical records.  
In addition to his private post-service medical records and a 
statement from his spouse, the appellant has submitted two 
letters from his private psychologist G.S., Ph.D. in support 
of his claim. See January 2005 and June 2005 letters from 
G.S., Ph.D.; private medical records dated in December 2004 
and May 2005.  In these letters, Dr. S. opines that in his 
professional opinion, the appellant was in fact sexually 
assaulted by his platoon sergeant during service and that his 
present PTSD diagnosis is a result of that assault. Id. 

While viewing the evidence in the light most favorable to the 
appellant in this case, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim; and therefore concludes that this appeal must be 
denied. 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease. 
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service. 38 C.F.R. § 3.303(d).  Generally, to prove 
service connection, the record must contain: (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances, lay testimony, of an in-service 
incurrence or aggravation of an injury or disease; and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  
Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV); (2) a link, 
established by medical evidence, between the appellant's 
current symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred. 38 C.F.R. § 3.304(f).

The appellant does not allege, nor do his service personnel 
records reveal, that he was involved in combat at the time of 
his alleged sexual assault.  As such, he is not entitled to 
the relaxed evidentiary standard of proof regarding events 
that occurred during combat pursuant to 38 U.S.C.A. § 
1154(b). See 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. 
App. 91, 93 (1993); see also Collette v. Brown, 82 F.3d 389 
(1996).  Generally, service department records must support, 
and not contradict, a veteran's testimony regarding non-
combat stressors. Doran v. Brown, 6 Vet. App. 283 (1994).  
Moreover, the Board observes that a medical opinion 
diagnosing PTSD based upon a stressor event other than a 
personal assault does not suffice to verify the occurrence of 
the claimed in-service PTSD stressors. See Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).  However, as will be discussed in 
more detail below, 
an after-the-fact medical nexus opinion can support the 
finding that an in-service personal assault occurred in 
certain circumstances. See Patton v. West, 12 Vet. App. 272 
(1999).
 
In Patton v. West, supra, the United States Court of Appeals 
for Veterans Claims (the "Court") specified that there are 
special evidentiary procedures for PTSD claims based on 
personal assault.  These procedures are contained in VA 
ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 
20, 1996), and former M21-1, Part III, para. 7.46(c)(2) 
(October 11, 1995).  In personal assault cases, more 
particularized requirements are established regarding the 
development of "alternative sources" of information as 
service records "may be devoid of evidence because many 
victims of personal assault, especially sexual assault and 
domestic violence, do not file official reports either with 
military or civilian authorities." VA ADJUDICATION 
PROCEDURAL MANUAL M21-1, Part III, para. 5.14c(5).  The Court 
emphasized that statements contained in prior decisions 
indicating that "something more than medical nexus evidence 
is required to fulfill the requirement for 'credible 
supporting evidence'" of a claimed PTSD stressor and that 
"[a]n opinion by a mental health professional based on a 
postservice examination of the veteran cannot be used to 
establish the occurrence of the stressor," were made in the 
context of discussing PTSD diagnoses other than those arising 
from personal assault. Patton v. West, 12 Vet. App. at 280, 
citing Cohen v. Brown, supra; Moreau v. Brown, 9 Vet. App. 
389 (1996); YR v. West, 11 Vet. App. 393 (1998).  With regard 
to personal assault cases, the Court essentially pointed out 
that since VA has provided special evidentiary development 
procedures, including the interpretation of behavior changes 
by a clinician and interpretation in relation to a medical 
diagnosis, the "above categorical statements in Cohen 
(Douglas) and Moreau, . . . , are not operative." Id. citing 
Manual M21-1, Part III, 5.14c (8), (9).  Further, with 
respect to a claim for PTSD based on an alleged personal 
assault, 
38 C.F.R. § 3.304(f) was amended in March 2002, as follows:

(3) If a post-traumatic stress disorder claim is 
based on in-service personal assault, evidence 
from sources other than the veteran's service 
records may corroborate the veteran's account of 
the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family 
members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant 
evidence that may be found in these sources.  
Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are 
not limited to: a request for a transfer to 
another military duty assignment; deterioration in 
work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-
traumatic stress disorder claim that is based on 
in-service personal assault without first advising 
the claimant that evidence from sources other than 
the veteran's service records or evidence of 
behavior changes may constitute credible 
supporting evidence of the stressor and allowing 
him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it 
receives to an appropriate medical or mental 
health 
professional for an opinion as to whether it 
indicates that a personal assault occurred.

38 C.F.R. § 3.304(f).

Turning to the record in this case, the Board observes that 
with regard to the first and second elements necessary for a 
grant of service connection (medical evidence of a diagnosis 
of PTSD and a link, established by medical evidence, between 
the appellant's PTSD and an alleged in-service stressor), the 
medical records contained in the claims file reveal that the 
appellant has been diagnosed with PTSD based upon a military 
sexual trauma. See February 2003 VA examination report; 
letters from G.S., Ph. D. dated in January 2005 and June 
2005.  The appellant's PTSD diagnosis constitutes a current 
disability for VA purposes, thereby fulfilling the first 
element needed to establish service connection for PTSD in 
this case.  These records also provide a nexus opinion 
between the appellant's PTSD and his alleged assault in 
service.  Therefore, the Board assumes for the purposes of 
this appeal that the second element needed to establish 
service connection for PTSD has also been met, although the 
Board finds (for reasons discussed in more detail below) the 
medical nexus evidence in this case to be questionable in 
terms of its probative value.  Thus, the only true issue 
before the Board is whether there is credible supporting 
evidence of record that is sufficient to establish that it is 
at least as likely as not that the appellant was sexually 
assaulted in service. Patton, 12 Vet. App. at 280 (Court 
indicates that in adjudicating the existence of an in-service 
stressor and any other material issue, the equipoise standard 
of proof must be applied).   

Again, turning to the evidence in this case, a review of the 
record indicates that the appellant did not reveal his 
alleged May 1967 sexual assault to anyone prior to 
approximately April 2002, at which time he reportedly told 
his wife and his medical treatment provider. See May 2002 VA 
medical records (appellant reported that he had not mentioned 
the sexual assault to anyone until about two weeks ago, when 
he "finally opened up" and told his wife); however, see 
PTSD questionnaire written by appellant's spouse on his 
behalf received by VA in approximately September 2002 (spouse 
indicated that the appellant told her 4 to 5 years ago about 
the assault).  Therefore, as expected, the appellant's 
service treatment records and initial post-service medical 
records do not assist in supporting the appellant's claim 
that he was assaulted in service as they do not reference any 
statements and/or any treatment associated with the alleged 
sexual assault.  

In an attempt to provide alternative supporting evidence of 
the occurrence of his alleged PTSD stressor event, the 
appellant has provided testimony and statements to VA in 
which he indicates that he experienced the following 
behavioral changes after the May 1967 alleged sexual assault: 
(1) episodes of depression, panic attacks and anxiety, (2) 
increased use of prescription medication, (3) alcohol and/or 
substance abuse, (4) disregard for supervisory authority and 
(5) unexplained economic or social behavior changes. See 
September 2002 and November 2003 PTSD questionnaire 
checklists.  As discussed above, evidence of behavioral and 
other changes obtained from many different alternative 
sources may be used to corroborate an alleged sexual assault 
service event.  In this regard, the Board observes that the 
appellant has indicated that certain alternative evidence 
sources are inapplicable to his claim in that: (1) he did not 
request any change in his duty assignment after the assault; 
(2) he did not increase his use of leave without an immediate 
reason; (3) he did not experience any changes in his service 
performance evaluations; (4) he did not experience obsessive 
behavior subsequent to the attack; and (5) he did not receive 
medical treatment in connection with the assault. Id.  In 
light of this information, the Board focuses below on 
reviewing the evidence of record in terms of attempting to 
confirm the supportive symptomatology alleged by the 
appellant rather than addressing the examples of alternative 
evidence he concedes are not available. 

In reviewing the appellant's service treatment records, the 
Board finds no evidence supporting the appellant's assertions 
that he experienced the symptomatology or exhibited the 
behavioral changes that he reported above.  Specifically, the 
Board observes that the appellant's service treatment records 
are silent as to complaints of or treatment for 
symptomatology that can be associated with depression, panic 
attacks or anxiety subsequent to the alleged May 1967 attack. 
See service treatment records dated from April 1967 to 
September 1968.  These records include a service medical 
examination report dated in June 1968 that was performed in 
connection with the appellant's separation from service. See 
June 1968 report of medical examination.  This report reveals 
that the appellant was given a psychiatric evaluation prior 
to his discharge from service that was found to be normal. 
Id.  In connection with his discharge examination, the 
appellant also provided a medical history that included 
responses to questions inquiring as to whether he experienced 
trouble sleeping, nightmares, depression, excessive worry or 
nervous trouble of any sort. June 1968 report of medical 
history.  In responding to these questions, the appellant 
answered "no." Id.   In that same document, he also denied 
experiencing problems with drugs and/or alcohol. Id. 
(appellant denied having "any drug or narcotic habit" and 
an "excessive drinking habit").  In addition to the 
foregoing, the Board observes that the appellant's service 
treatment records do not reveal any instances in which the 
appellant reported or was found to have had a problem with 
alcohol or other substances; nor do they reflect any 
instances of behavioral changes on the part of the appellant 
that can be associated with these problems.  

Turning to the appellant's service personnel records, a 
review of these records also reveals that they are 
unsupportive of the appellant's assertions of exhibiting 
behaviors changes subsequent to his alleged assault.  
Specifically, these records do not reflect any personality 
changes experienced by the appellant, to include behavioral 
changes that could be attributable to problems of depression, 
panic attacks, anxiety, alcohol use and/or substance use.  In 
addition, they do not support the appellant's assertion that 
he exhibited a disregard for authority subsequent to May 
1967. See June 2004 private medical records (Dr. S. discussed 
the appellant's reports of behavioral changes and threats to 
authority during his period of service); Appellant's June 
2006 statement with VA Form 9.  Rather, the only disciplinary 
action recorded in the appellant's personnel file involves 
the appellant willfully disobeying a lawful order in October 
1966, seven months prior to the alleged assault.  Subsequent 
to that time, the appellant continued to be promoted in terms 
of grades and ranks (see appointments and reductions section 
of the appellant's personnel records) and appears to have 
been made an acting sergeant in September 1967. See September 
1967 unit orders.  In addition, the Board observes that the 
appellant's personnel records do not appear to document any 
economic or social behavioral problems or changes that 
occurred subsequent to May 1967.  An installation clearance 
record prepared in anticipation of the appellant's transfer 
from Kirchgoens, Germany to the United States remarks that 
the appellant's conduct was excellent, as was his efficiency.  
Thus, it appears to the Board that the appellant's overall 
service file is not supportive of the finding that the 
appellant was assaulted during his period of service. 

In addition to the appellant's statements, testimony and 
service records, the Board has considered alternative sources 
of evidence in evaluating the appellant's assertion that he 
was assaulted during his period of service, to include the 
appellant's post-service medical records that are dated from 
March 1969 to August 2006, an undated response letter from 
the appellant's wife to a PTSD sexual assault letter received 
by VA in approximately September 2002, a statement from the 
appellant's wife dated in September 2003 and letters dated in 
January 2005 and June 2005 from the appellant's private 
psychologist, Dr. S. (referenced above).  However, the Board 
unfortunately finds this evidence not to be particularly 
persuasive or supportive of the appellant's assault 
allegations or his assertions that he experienced certain 
behavioral changes subsequent to his discharge from service 
as a result of the alleged assault.  


In this regard, the Board initially observes that the 
appellant's post-service VA and private medical records are 
not supportive of the appellant's claim as they reveal a lack 
of mental health treatment or diagnosis prior to March 1998, 
over thirty years after the alleged sexual assault occurred. 
See VA medical records (appellant diagnosed with depression 
and chronic pain); January 1998 private medical records 
(appellant treated for substance abuse); however, see also 
employment records dated in October 1982 and November 1982 
(private medical records indicate that the appellant was 
prescribed valium for his nerves).  In addition, the first 
post-service medical records noting a diagnosis of PTSD in 
comparison to other mental health diagnoses do not appear to 
be dated until May 2002, almost thirty-five years after 
service. See May 2002 VA medical records.  

To the extent that the appellant relies upon the above-
referenced evidence as support for alleged social behavioral 
changes that he experienced upon his discharge from service 
(to include fighting with his father and injuring animals, as 
reported by the appellant during certain post-service medical 
visits), the Board observes that neither the post-service 
medical records cited above nor the lay statements of record 
reflect statements from anyone other than the appellant 
attesting to any behavioral changes around the time of the 
alleged assault. See private medical records dated in 
November 2003, February 2004 and March 2004.  Specifically, 
in terms of the PTSD assault letter apparently completed by 
the appellant's spouse in September 2002 and the spouse's 
statement dated in September 2003 contained in the claims 
file, the Board observes that this lay evidence essentially 
(1) addresses the spouse's support of her husband, (2) 
indicates that the appellant told her several decades after 
his separation from service that he had been assaulted in 
service and (3) provides a description of the appellant's 
current PTSD symptomatology rather than symptomatology 
experienced by the appellant in the past. See September 2003 
letter.  In addition, this evidence appears to indicate the 
spouse's belief that the appellant experienced episodes of 
depression, panic attacks, anxiety, alcohol abuse, substance 
abuse and/or unexplained economic or social behavior changes 
after the alleged assault.  While the Board finds the 
appellant's spouse's statements to certainly be supportive of 
the appellant and his claim, the Board finds that these 
statements do not provide credible supporting evidence of 
behavior or social changes that arguably occurred as a result 
of the appellant's alleged assault during service since it 
appears that the appellant did not know his spouse prior to, 
at the time of or soon after the alleged assault.  Rather, 
the evidence of record appears to indicate that the appellant 
and his spouse met in 1986 and were not married until 1998. 
See appellant's May 2002 application for compensation.  
Therefore, the spouse's statements as to the effects of the 
appellant's alleged May 1967 sexual assault upon his behavior 
are not persuasive evidence that the in-service sexual 
assault more likely than not occurred.  
 
Lastly, turning to the two letters from the appellant's 
private psychologist Dr. S., in which Dr. S. reported that he 
has treated the appellant on an outpatient basis since 
September 2003 and that the appellant has been diagnosed with 
major depression, PTSD and alcohol dependence. See January 
2005 and June 2005 letters from G.S., Ph.D.  In his letters, 
Dr. S. opines that in his professional opinion, the appellant 
was in fact sexually assaulted by his platoon sergeant during 
service and that his present PTSD diagnosis is a result of 
that assault. June 2005 letter.  In formulating his opinion, 
Dr. S. reports that he based it upon "details provided by 
the [appellant] across multiple therapy sessions." Id.  He 
indicates his consideration of the lack of objective 
corroborating supporting evidence of the appellant's alleged 
assault; and his feeling that this lack of evidence did not 
affect his opinion since "it would be highly unlikely that 
someone would present with [the appellant's] symptoms and 
describe these details many years later . . . unless they 
more than likely experienced the situation." Id.  Dr. S. 
also essentially found that it was not unlikely that the 
appellant would repress behavioral signs of his abuse (such 
as the examples referenced in 38 C.F.R. § 3.304(f)) given the 
atmosphere and environment that the appellant was in at the 
time of the assault. January 2005 letter, p. 2 ("The image 
of the soldier was mental toughness to deal with any 
incident").   

As with all of the other evidence of record, the Board has 
given very serious and careful consideration to the letters 
submitted by Dr. S.  However, contrary to the assertions of 
appellant's counsel (see CAVC Brief of Appellant; October 
2009 argument of counsel to the Board), the Board finds these 
letters, and the ultimate opinion contained therein, to be 
unpersuasive and insufficient upon which to conclude that it 
is at least as likely as not that the appellant was sexually 
assaulted in service in light of the fact that Dr. S.'s 
opinion (that the appellant was assaulted in service) is 
clearly based almost exclusively upon statements from the 
appellant, without any supportive evidence of these 
statements. See June 2005 letter from Dr. S., p. 2.  

In making the above-referenced finding (which is discussed in 
more detail below), the Board reiterates and acknowledges 
that VA recognizes that personal assault cases are different 
from other cases in that they may be devoid of certain types 
of evidence due to the nature of the crime.  For this reason, 
VA established the special evidentiary procedures for PTSD 
personal assault cases discussed above, procedures that allow 
the use of alternative sources of evidence in an effort to 
corroborate the alleged assault incident.  Such alternative 
sources of evidence can include a medical opinion as to 
whether secondary evidence pertaining to a personal assault 
case (such as evidence of behavioral changes) indicates that 
a personal assault occurred when that evidence is interpreted 
by an appropriate VA (and arguably a private) medical 
professional. See Patton, 12 Vet. App. at 280-282; 
38 C.F.R. § 3.304(f).  However, neither VA nor the Court has 
held that a veteran's lay testimony alone is an alternative 
source of evidence sufficient to establish the occurrence of 
a PTSD stressor event consisting of a personal assault. Id.; 
see also YR v. West, 11 Vet. App. 393 (1998).  By extension, 
it appears logical to the Board that a medical opinion based 
solely upon a veteran's statements, without more, of a 
personal assault and subsequent behavioral changes (that are 
not documented in any records or supported by statements from 
others who knew that veteran around the time of the alleged 
event) would also not be an alternative source of evidence 
sufficient to establish the occurrence of a PTSD stressor 
event.     
  
Turning to the specifics of Dr. S.'s letters, the Board 
observes that while Dr. S. explained in his letters why he 
believes the appellant's allegations of sexual abuse and why 
the lack of corroborating evidence did not change his 
opinion, VA regulations require credible supporting evidence 
that a claimed in-service personal assault occurred for 
service connection to be granted.  It is clear from a review 
of the regulations that even in PTSD cases involving a sexual 
assault, some supportive evidence other than a veteran's own 
statements is necessary in order for a medical opinion as of 
the likelihood of whether a personal assault occurred to be 
of probative value.  Stated another way, the Board is of the 
belief that an after-the-fact medical nexus opinion can 
support the finding that an in-service personal assault 
occurred; however, this medical opinion must be based upon 
"secondary evidence that needs interpretation by a 
clinician" that may corroborate the veteran's allegations 
rather than the veteran's statements themselves. See Patton, 
12 Vet. App. at 279-281.  

In the instance case, no supportive credible evidence of the 
appellant's sexual assault allegations or his subsequent 
behavioral changes has been presented to 
Dr. S. or to the Board.  As such, the Board finds that in his 
letters, Dr. S. is essentially commenting on the credibility 
of another witness (the appellant) rather than providing a 
medical opinion as that opinion is intended in VA's 
regulations pertaining to personal assault. See 38 C.F.R. § 
3.304(f).  For this reason, the Board concludes that Dr. S.'s 
opinion that the appellant was actually assaulted in service 
is unpersuasive; and that obtaining a VA medical opinion as 
to the likelihood of whether a personal assault occurred in 
this case would not be useful and is not necessary due to the 
lack of credible supporting evidence of the alleged sexual 
assault. See McClendon v. Nicholson¸ 20 Vet. App. 79 (2006); 
Bradford v. Nicholson, 20 Vet. App. 200, 207 (2006)(Court 
held that the language of 38 C.F.R. § 3.304(f) leaves the 
decision to obtain a professional medical opinion as to 
whether a personal assault occurred wholly within the 
discretion of the Secretary of VA).  

Therefore, even though the appellant has a diagnosis of PTSD 
that has been related by a medical professional to an alleged 
sexual assault in service, the diagnosis is based on the 
appellant's account of the alleged incident and subsequent 
behavioral changes and not the appellant's account in 
conjunction with credible supportive evidence that the 
claimed in-service assault occurred.  Since the appellant's 
stressor is not related to combat, his testimony alone is not 
sufficient to establish the occurrence of the assault as an 
in-service stressor. See, generally, Cohen, 10 Vet. App. at 
128; Moreau, 9 Vet. App. at 395-396.  




For the reasons discussed above, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.  In reaching this decision, the Board has considered 
the doctrine of reasonable doubt.  However, as a 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not applicable. See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 


ORDER

Service connection for posttraumatic stress disorder is 
denied.  


REMAND

As directed by the parties in the July 2009 Joint Motion, the 
Board observes for the record that while the appellant 
originally filed his claim as a specific claim of entitlement 
to service connection for PTSD, the competent medical 
evidence of record demonstrates that the appellant has other 
mental health diagnoses of record, to include recurrent major 
depression, substance-induced depression, dysthymia, 
generalized anxiety disorder, anxiety disorder nos, alcohol 
dependence and a personality disorder. See private medical 
records dated in September 2003; VA medical records dated in 
September 1998, March 2000, August 2001, September 2001, May 
2002 and October 2003.  Although not specifically claimed by 
the appellant, the Board considers the appellant's other 
mental health diagnoses of record as raising the issue for 
entitlement to service connection for an acquired psychiatric 
disorder other than PTSD. See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) (the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms and the other information of record).  

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that before the Board may address a matter that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, an opportunity to 

address the question at a hearing, and whether the claimant 
has been prejudiced by any denials of those opportunities.  
The RO, which was obviously without the benefit of Clemons, 
denominated the claim as one for PTSD (as did the Board); and 
the Board finds that a claim for entitlement to service 
connection for an acquired psychiatric disorder other than 
PTSD must be addressed by the RO to ensure the appellant 
every available safeguard of the notice requirements 
associated with bringing such a claim.  

Accordingly, the appellant's case is REMANDED to the AOJ for 
the following actions:

The AOJ must undertake full development 
of the appellant's claim for service 
connection for a psychiatric disability 
other than PTSD, beginning with issuance 
of proper VCAA notification, and 
including the rendering of any assistance 
to the appellant 
required by the VCAA.  After undertaking 
any other development deemed appropriate, 
the AOJ should consider the issue on 
appeal in light of all information or 
evidence received. If any benefit sought 
is not granted, the appellant and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the AOJ.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the AOJ. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


